Citation Nr: 0900653	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-30 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently 50 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected right eye disorder, currently 30 percent 
disabling.

3.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently 20 
percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected erectile dysfunction.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  




REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO) dated in April 2005, September 2005 and February 
2006.

Procedural history

The veteran served on active duty in the United States Army 
from March 1969 until June 1971.  

In a September 1971 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
residuals of right eye trauma.  A 30 percent disability 
rating was assigned.

In an April 2005 rating decision, the RO continued the 
veteran's right eye disorder at 30 percent disabling.  At 
that time the RO also granted service connection for PTSD and 
assigned a 50 percent disability rating.  The veteran 
disagreed with the disability ratings assigned. The veteran's 
appeal as to these issues was perfected in September 2005.



A September 2005 rating decision denied the veteran's claim 
for TDIU.  The veteran perfected an appeal of this decision 
in October 2005.

In a February 2006 rating decision, the RO granted the 
veteran's claims of entitlement to service connection for 
diabetes mellitus and associated erectile dysfunction.  A 20 
percent disability rating was assigned for diabetes and a 
noncompensable disability rating was assigned for erectile 
dysfunction.  In January 2007, the RO received correspondence 
from the veteran indicating that he believed that his service 
connected diabetes and erectile dysfunction constitute a more 
severe disability than as compensated by the currently 
assigned disability ratings.

In February 2008, the Board remanded the claims for 
additional evidentiary and procedural development, to include 
the issuance of a statement of the case (SOC) as to the 
diabetes  mellitus and erectile dysfunction claims.  In June 
2008, the RO issued a supplemental statement of the case 
(SSOC) which continued to deny the veteran's PTSD, right eye 
and TDIU claims and a SOC which continued the denial of the 
diabetes and erectile dysfunction claims.  The veteran 
subsequently perfected an appeal as to the diabetes and 
erectile dysfunction claims in June 2008.  
The veteran's VA claims folder has been returned to the Board 
for further appellate proceedings.

Issues not on appeal

In February 2008, the Board denied the veteran's claims of 
entitlement to service connection for right and left knee 
disabilities, cardiovascular disease and blurry vision.  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2008). 

In June 2008, the RO granted special monthly compensation 
(SMC) based on loss of use of a creative organ.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision and it is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's PTSD is manifested by depression, problems 
sleeping, impairment of short-term memory, panic attacks, 
hypervigilance and irritability in dealing with others.

2.  The medical and other evidence of record indicates that 
the veteran's right eye disorder is manifested by a cataract, 
status post intraocular lens implant, currently asymptomatic.  
The uncorrected and corrected vision in the veteran's non-
service-connected left eye is 20/25.

3.  The medical and other evidence of record indicates that 
the veteran's type II diabetes mellitus requires use of an 
oral hypoglycemic agent; use of insulin is not shown.  

4.  The medical and other evidence of record indicates that 
the veteran's erectile dysfunction is manifested by loss of 
erectile power without penile deformity.

5.  The medical and other evidence of record does not 
indicate that the veteran's service-connected PTSD, right eye 
disorder, diabetes mellitus or erectile dysfunction are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

6.  The veteran's service-connected disabilities are PTSD, 
rated 50 percent disabling; a right eye disorder, rated 30 
percent disabling; diabetes mellitus, rated 20 percent 
disabling, defective hearing, right ear with tinnitus, rated 
10 percent disabling; bilateral hearing loss, rated 10 
percent disabling; tinnitus, rated 10 percent disabling; 
healed perforation of the bilateral ear drums, rated 
noncompensably disabling; and erectile dysfunction, rated 
noncompensably disabling.  A combined 80 percent disability 
rating is in effect.

7.  The medical and other evidence of record does not 
indicate that the veteran's service-connected disabilities, 
alone, render him unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an increased disability 
rating for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for assignment of an increased disability 
rating for the right eye disorder are not met.  38 U.S.C.A. 
§ 1155 (West 2002);  38 C.F.R. § 4.84a, Diagnostic Codes 
6027, 6029, 6070 (2008).

3.  The criteria for assignment of an increased disability 
rating for type II diabetes mellitus are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2008).

4.  The criteria for a compensable rating for erectile 
dysfunction have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 
(2008).

5.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).

6.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected PTSD, right 
eye disorder, diabetes and erectile dysfunction warrant 
higher disability ratings.  He also seeks TDIU.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in February 2008.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to provide 
additional notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) in light of the  recent decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); to 
issue a SOC as to the diabetes mellitus and erectile 
dysfunction claims per Manlincon v. West, 12 Vet. App. 238 
(1999); and to provide medical examination and opinion as to 
the veteran's unemployability due to service-connected 
disabilities.  The AOJ was then to readjudicate the claims.  

In May 2008 the RO sent the veteran a VCAA letter complying 
with the Board's remand instructions.  He was afforded VA 
medical examinations which provided medical opinions in 
conformity with the Board's remand instructions in April 2008 
and May 2008.  The RO subsequently readjudicated the PTSD, 
right eye and TDIU claims in the June 2008 SSOC.  At that 
time the RO also issued a SOC as to the diabetes mellitus and 
erectile dysfunction claims.  As noted in the Introduction 
above, the veteran then perfected an appeal as to these two 
claims in June 2008.

Thus, all of the Board's remand instructions have now been 
complied with as to the issues on appeal.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].


The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated January 
13, 2005, May 5, 2005, December 1, 2005 and April 14, 2008.  
These letters advised the veteran of the provisions relating 
to the VCAA.  Specifically, the veteran was advised in the 
letters that VA would obtain all evidence kept by the VA and 
any other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records that the he identified.  Included with all 
four letters were copies of VA Form 21- 4142, Authorization 
and Consent to Release Information, and the letters asked 
that the veteran complete this release so that VA could 
obtain these records on his behalf.  

The VCAA letters also informed the veteran that for records 
he wished for VA to obtain on his behalf he must provide 
enough information about the records so that VA can request 
them from the person or agency that has them.  Additionally 
the January 2005 letter specifically advised the veteran that 
in order to be assigned an increased disability rating the 
evidence must show "that your service-connected condition 
has gotten worse."  See the January 13, 2005 letter at page 
7; see also the April 14, 2008 letter at page 6.  

The May 2005 letter also informed the veteran that in order 
to be awarded TDIU the evidence must show "that your 
service-connected disability or disabilities are sufficient, 
without regard to other factors, to prevent you from 
performing the mental and/or physical tasks required to get 
or keep substantially gainful employment."  See the May 5, 
2005 letter at page 5; see also the April 14, 2008 letter at 
page 8.  

In all four VCAA letters, the veteran was specifically 
notified to describe or submit any additional evidence which 
he thought would support his claim.  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the January 13, 2005 letter at page 3; the May 5, 
2005 letter at page 2; the December 1, 2005 letter at page 2; 
and the April 14, 2008 letter at page 3.  This request 
complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  
In this case, elements (1), (2) and (3) are not at issue.  
The veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in letters from the 
RO dated March 20, 2006 and November 17, 2006, as well as the 
above-referenced April 2008 letter. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

Pursuant to the Board's remand instructions, the veteran 
received Vazquez-compliant notice in a letter from the RO 
dated May 7, 2008, including notice of the specific 
diagnostic codes utilized in rating his increased rating 
claims.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the PTSD, 
diabetes mellitus and erectile dysfunction claims, the 
additional notice requirements recently set forth in Vazquez-
Flores do not apply.  Specifically, once service connection 
has been granted, VA's VCAA notice obligations are fully 
satisfied and any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008) [where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
veteran was provided with VCAA notice through the January 
2005, May 2005, December 2005, March 2006, November 2006, 
April 2008 and May 2008 VCAA letters and his claims were 
readjudicated in the June 2008 SSOC and SOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Additionally, the veteran submitted a statement in May 2008 
after issuance of the Vazquez letter indicating he had no 
additional evidence to submit with respect to his claims.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
the veteran's service medical treatment records, reports of 
VA and private outpatient treatment, as well as the reports 
of VA examinations of the veteran in January 2006, June 2006, 
April 2008 and May 2008.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been represented by private counsel.  
He has declined the option of a personal hearing.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently 50 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
veteran has not requested that another diagnostic code should 
be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV for rating purposes].

Analysis

Schedular rating

The veteran's service-connected PTSD is currently rated as 50 
percent disabling.  
For reasons explained immediately below, a careful review of 
the medical and other evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a higher disability rating under Diagnostic 
Code 9411.

As was discussed in the law and regulations section above, a 
70 percent disability rating involves symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

During a February 2005 psychological evaluation with G.D.G., 
Ph.D., the veteran revealed a history of suicidal ideation 
which was most pervasive four or five years earlier.  The 
veteran did not mention suicidal thoughts during an April 
2006 psychological evaluation with M.C., Ed.D., and he 
specifically denied suicidal ideation during the May 2008 VA 
examination.  Based on the above-cited evidence, and in the 
absence of any evidence to the contrary, there is no 
indication that suicidal thoughts are a part of the veteran's 
current PTSD symptomatology (i.e., as of the date of service 
connection, November 26, 2004).  

Although M.C. indicated that the veteran had 
"obsessive/compulsive traits" in April 2006, these were 
characterized as "personality traits" rather than symptoms 
of PTSD and in any event there was no indication in the 
report that such was of the severity to interfere with 
routine activities.  Moreover, the May 2008 VA examiner 
indicated the veteran manifested no evidence of obsessional 
rituals which would interfere with routine activities.  There 
is no evidence which indicates that any obsessional rituals, 
even if they exist and are associated with the veteran's 
PTSD, interfere with routine activities. 

The veteran's speech was normal in the May 2008 VA 
examination and in G.D.C.'s February 2005 evaluation.  
Although there was a notation of speech being "extremely 
rapid" in M.C.'s April 2006 report, there is no indication 
that it was "illogical, obscure or irrelevant," which is 
required for a 70 percent rating.  

There is no evidence of near-continuous panic.  There is no 
mention of panic attacks in G.D.C.'s February 2005 report.  
Although the veteran reported experiencing "stress related 
panic attacks" to M.C. in April 2006, he specifically denied 
any panic attacks during the May 2008 VA examination.  To the 
extent that the veteran may experience panic attacks, there 
is no evidence of "near-continuous" panic necessary for a 
70 percent rating.

Near-continuous depression is demonstrated, as such was 
diagnosed in the February 2005 and April 2006 psychological 
evaluations as well as the May 2008 VA examination.  However, 
there is no indication that such affects the veteran's 
ability to function independently.  He has been steadily 
employed since his separation from service until his recent 
retirement from the postal service.  Additionally, he 
reported to M.C. in April 2006 that he enjoys bowling, eating 
out, going on drives with his wife and attending American 
Legion meetings, though the regularity of these outings has 
decreased.  Accordingly, near-continuous depression affecting 
the ability to function independently is not demonstrated.

With respect to impaired impulse control, M.C. noted that the 
veteran "will withdraw and never demonstrate any 
explositivity" despite his easily aroused irritable moods, 
and the May 2008 VA examiner indicated the veteran's impulse 
control was good.  

There is no evidence of spatial disorientation.

The evidence shows the veteran maintains his personal 
appearance and hygiene.  The May 2008 VA examiner described 
the veteran as being "clean, neatly groomed".  M.C. 
described the veteran as being "fairly well groomed and 
clean".  M.C. further noted that the veteran's "depressive 
features gave him the aura of being a totally disheveled and 
disorganized individual . . .  because he is constantly 
rubbing his and against his head and this disrupts his 
hair".   However, according to M.C. this mannerism is a 
symptom of depression rather than neglect of his appearance 
and hygiene.

There is some evidence of difficulty in adapting to stressful 
circumstances to be found in the evidence of record in that 
the veteran appears to be somewhat isolative.  However, the 
veteran appears to have adapted to a work environment for 
many years; and there is no indication that he retired due to 
his PTSD symptoms. 

In all three reports the veteran indicated he raised and 
reared three daughters and one son with his first wife, 
enjoys visiting with and helping to raise his grandchildren 
and was helping to raise his second wife's children, showing 
the ability to establish and maintain effective familial 
relationships.  

Thus, the criteria for the assignment of a 70 percent 
disability rating haven not been met or approximated.

The Board additionally observes that the assigned GAF scores 
appear to be predominantly reflective of moderate symptoms.  
M.C. noted a GAF of 48/52 in April 2006; however, GAF scores 
assigned in February 2005 and May 2008, from 51 to 55 are 
reflective of moderate impairment, which is consistent with a 
50 percent disability rating. 

The Board further notes that its inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  However, the Board has identified no symptomatology 
or other aspect of the veteran's service-connected PTSD which 
would enable it to conclude that the criteria for a 70 
percent rating were approximated, and the veteran and his 
attorney have pointed to no such pathology.

In short, the competent medical evidence does not indicate 
that the assignment of a 70 percent disability rating would 
be appropriate.  

The record further indicates that the veteran has not 
suffered total occupational and social impairment as would be 
required for the 100 percent disability rating, nor does he 
appear to so contend.  There is no evidence of gross 
impairment to thought processes and communication, persistent 
delusions or hallucinations or grossly inappropriate 
behavior.  Nor is there a persistent danger of the veteran 
hurting himself or others, a disorientation to time or place, 
memory loss or inability to perform activities of daily 
living.  As indicated above, the veteran was employed 
continuously after service until his retirement.  He has 
effective relationships with family members.  

In summary, the evidence of record demonstrates that the 
veteran's PTSD is manifested by depression, problems 
sleeping, impairment of short-term memory, panic attacks, 
hypervigilance and irritability dealing with others.  This 
appears to be productive of reduced reliability and 
productivity and moderate interference in his ability to 
interact effectively and work efficiently.  While in no way 
minimizing the effects of the veteran's PTSD, the Board 
believes that such symptomatology fits squarely within the 
criteria for a 50 percent rating. 



Fenderson considerations 

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably since the veteran filed his 
claim.  There appears to have been no medical findings and no 
other evidence which would allow for the assignment of an 
increased disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a 50 percent disability rating was properly 
assigned for the entire period from the date of service 
connection, November 26, 2004.

Extraschedular rating

For the sake of brevity, the matter of possible entitlement 
to an extraschedular rating will be addressed below in 
regards to all four increased rating issues on appeal.

2.  Entitlement to an increased disability rating for a 
service-connected right eye disorder, currently 30 percent 
disabling.

The veteran seeks an increased disability rating for his 
service-connected right eye cataract, status post intraocular 
lens implant, which is currently evaluated as 30 percent 
disabling under Diagnostic Code 6070.  

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.

Assignment of diagnostic code

The veteran is currently assigned a 30 percent disability 
rating for his service-connected right eye disorder under 
38 C.F.R. § 4.84a, Diagnostic Code 6070 [blindness in one 
eye, having only light perception].  

As of his most recent VA examination in May 2008, the veteran 
was diagnosed with traumatic cataract, status post removal 
with implant.  Under Diagnostic Code 6027 [cataract, 
traumatic] preoperative cataract is to be rated on the basis 
of impairment of vision, whereas postoperative cataract is to 
be rated on the basis of impairment of vision and aphakia.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6027 (2008).  
["Aphakia" is the absence of the lens of the eye.  
Dorland's Illustrated Medical Dictionary 110 (27th ed. 1988).  
Flash v. Brown, 8 Vet. App. 332, 335 (1995).]

Consideration of the codes for impairment of vision is not 
warranted, as the veteran already possesses the maximum 
rating available when only one eye is service-connected.  
Specifically, the May 2008 VA examination noted the veteran 
to have uncorrected and corrected visual acuity in the non-
service-connected left eye at 20/25.  Therefore, factoring 
the worst case scenario for the service-connected right eye 
short of anatomical loss of the eye [blindness], warrants the 
same disability rating the veteran currently has.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6070.  Furthermore, the 
veteran currently has been assigned the maximum disability 
rating  available for one service-connected eye under the 
codes for impairment of field vision.  Neither eye has been 
enucleated, and there is no evidence of visible distortion or 
any other type of cosmetic defect.  The veteran clearly 
retains both eyes, so the provisions of Diagnostic Code 6066 
are not for application.  In addition, as there is no 
evidence suggesting impairment of ocular muscle function, the 
provisions of Diagnostic Code 6090 are also not for 
application.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code 
should be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6070, but will also 
consider whether he is entitlement to a higher disability 
rating under Diagnostic Code 6029.

Specific rating criteria

Diagnostic Code 6027, which pertains to traumatic cataracts, 
instructs to rate postoperative cataracts on impairment of 
vision and aphakia.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6027 (2008).

Under Diagnostic Code 6070 [impairment of vision], a 30 
percent evaluation will be assigned for blindness in one eye 
(having only light perception) when corrected visual acuity 
in the other eye is 20/40.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6070 (2008).

Under Diagnostic Code 6029 [aphakia], a minimum 30 percent 
evaluation will be assigned for unilateral or bilateral 
aphakia, which is not to be combined with any other rating 
for impaired vision.  When only one eye is aphakic, the eye 
having poorer corrected visual acuity will be rated on the 
basis of its acuity without correction.  When both eyes are 
aphakic, both will be rated on corrected vision.  The 
corrected vision of one or both aphakic eyes will be taken 
one step worse than the ascertained value, however, not 
better than 20/70 [6/21].  Combined ratings for disabilities 
of the same eye should not exceed the amount for total loss 
of vision of that eye unless there is an enucleation or a 
serious cosmetic defect added to the total loss of vision.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6029.

Analysis

Schedular rating

The veteran has been assigned a 30 percent evaluation for his 
right eye disorder.  This is the maximum schedular rating 
available for one eye under Diagnostic Code 6029, and the 
veteran's rating is protected.  See 38 C.F.R. § 3.951 (2008).

The veteran's right eye could be rated on the basis of its 
visual acuity without correction, which was noted to be 20/50 
far and 20/200 near at the time of the June 2006 and May 2008 
VA examinations.  As was discussed above, the maximum amount 
of compensation available for this degree of disability, 
given the normal vision of the non service-connected left eye 
[in other words, blindness in the service-connected right 
eye, and normal vision in his nonservice-connected left eye], 
is 30 percent.  See 38 C.F.R. § 4.84a, Diagnostic Code 6070. 

Accordingly, a schedular rating higher than the currently-
assigned 30 percent for the service-connected right eye 
disorder is not warranted.

Hart considerations

The veteran's right eye disorder has been rated 30 percent 
disabling since the date of service connection, June 9, 1971.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.
The veteran filed a formal claim for an increased rating for 
his service-connected right eye disorder on November 26, 
2004.  In this case, therefore, the relevant time period is 
from November 26, 2003 to the present.

The evidence of record, to include the June 2006 and May 2008 
VA examination reports, does not indicate that the veteran's 
right eye disorder was more or less severe during the appeal 
period under consideration.  In any event, as detailed above, 
the veteran is in receipt of the maximum disability rating 
for his service-connected right eye disorder.  Staged ratings 
are therefore not appropriate.

The matter of entitlement to an extraschedular rating will be 
discussed below.

3.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently 20 
percent disabling.

The veteran seeks an increased disability rating for his 
service-connected type II diabetes mellitus, which is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 7913.  

Relevant law and regulations

Assignment of diagnostic code

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating, while diabetes mellitus requiring insulin and 
restricted diet, or use of an oral hypoglycemic agent and a 
restricted diet, is assigned a 20 percent disability rating.  

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Analysis

Schedular rating

(i.)  Compensable complications

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  

The Board will initially review the evidence to determine 
whether any additional separate disability ratings may be 
assigned.  This requires analysis of the severity of any 
identified complications of diabetes in order to ascertain 
whether such complications are compensable.  

The veteran has evidenced erectile dysfunction, and was 
granted service connection for such, secondary to the 
diabetes mellitus.  A noncompensable disability rating was 
assigned, and special monthly compensation for loss of use of 
creative organ was granted.  See 38 U.S.C.A. § 1114(k) (West 
2002).  [The veteran's entitlement to a compensable rating 
for the service-connected erectile dysfunction will be 
addressed separately below.]

There is no evidence of a diagnosis of diabetic retinopathy.  
The January 2006 VA examiner noted in the medical history 
section that the veteran evidenced "intermittent blurred 
vision".  However, the examiner found that this visual 
impairment was not related to diabetes, as the veteran's eye 
problems pre-dated the onset of diabetes.  [As was detailed 
above, the veteran is separately compensated for a right eye 
disorder and is receipt of the maximum disability rating 
available based on impairment of central visual acuity.]  

With respect to diabetic nephropathy, the veteran reported in 
an October 2003 private outpatient record he had a "history 
of nephrolithiasis."  However, the medical evidence of 
record is negative for a diagnosis of kidney disease, 
including diabetic nephropathy.  The veteran reported urinary 
frequency, urgency and nocturia to both the January 2006 and 
April 2008 VA examiners; however, no kidney disease was 
identified upon examination.  

The veteran evidences cardiovascular disease, namely 
hypertension and coronary artery disease.  However, the 
January 2006 VA examiner specifically opined these conditions 
were not due to the service-connected diabetes.  There is no 
competent medical evidence to the contrary. 

In short, there is no complication of diabetes that requires 
a separate compensable rating [other than that which has 
already been awarded for erectile dysfunction].  

The Board must now ascertain whether a disability rating 
greater than 20 percent can be awarded for the veteran's 
diabetes mellitus by applying the schedular criteria.  

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  

The January 2006 and April 2008 VA examiners noted the 
veteran's use of an oral hypoglycemic agent.  Unlike the 
criteria for a 20 percent rating, use of an oral hypoglycemic 
agent is not interchangeable with use of insulin for a 
40 percent disability rating.  The evidence of record is thus 
absent for use of insulin due to service-connected type II 
diabetes mellitus.  The criteria for a 40 percent disability 
rating are not met or approximated for that reason alone.  

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e. 60 percent and 100 percent), and the veteran 
does not appear to so contend.

The Board therefore finds that no basis exists for the 
assignment of a schedular rating in excess of the already 
assigned 20 percent for diabetes under Diagnostic Code 7913.



Fenderson considerations 

As noted above, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged ratings."  See Fenderson, supra.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
diabetes mellitus has not changed appreciably since the 
veteran filed his claim.  There appears to have been no 
medical findings of use of insulin which would allow for the 
assignment of an increased disability rating at any time 
during the period of time here under consideration.  

Based on the record, the Board finds that a 20 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, October 31, 2005.

4.  Entitlement to a increased (compensable) disability 
rating for service-connected erectile dysfunction.  

The veteran is seeking an increased disability rating for his 
service-connected erectile dysfunction, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2008).  He essentially contends 
that his erectile dysfunction and the resulting sexual 
difficulties warrant a compensable rating.

As was noted in the Introduction, the veteran is currently in 
receipt of special monthly compensation under 38 U.S.C. § 
1114(k) due to loss of use of a creative organ.

Relevant law and regulations

Assignment of diagnostic code

The veteran's erectile dysfunction is currently rated under 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2008) [penis, 
deformity, with loss of erectile power].  
The Board has considered whether another rating code is 
"more appropriate."  
See Tedeschi, supra.  However, there is no diagnostic code 
which particularly deals with erectile dysfunction.  [As is 
noted elsewhere in this decision, special monthly 
compensation has been granted for loss of use of a creative 
organ.]  

Diagnostic Code 7522 is deemed by the Board to be the most 
appropriate primarily because it is the only diagnostic code 
which includes loss of erectile power among its criteria.  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7522.

Schedular criteria

Diagnostic Code 7522 provides a 20 percent rating for 
deformity of the penis with loss of erectile power.  No other 
disability rating is provided by this diagnostic code.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2008).

Analysis

Schedular rating

To obtain a compensable rating under Diagnostic Code 7522, 
deformity of the penis with loss of erectile power must be 
demonstrated.  In the instant case, it is undisputed that the 
veteran has loss of erectile power.  The rating criteria, 
however, also require deformity of the penis to warrant a 
compensable evaluation.  The medical evidence in this case is 
negative for complaint, treatment, or findings of penile 
deformity.  The reports of the January 2006 and April 2008 VA 
examinations were negative for any such deformity, and the 
veteran does not contend otherwise.

Unlike special monthly compensation, which is specifically 
designed to compensate veterans for disabilities such as 
erectile dysfunction, the rating schedule is designed with a 
different purpose in mind: to provide compensation for 
disabilities which result in an impairment in earning 
capacity (i.e. interference with employment). 
See 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Given that the 
veteran's erectile dysfunction has not (and could not 
possibly have) interfered with his employment, a compensable 
evaluation is not warranted under the schedular criteria.  
Accordingly, the criteria for a compensable evaluation have 
not been met and the veteran's claim is denied.

Fenderson considerations 

As noted above, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged ratings."  See Fenderson, supra.
In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
erectile dysfunction has not changed appreciably since the 
veteran filed his claim.  Based on the record, the Board 
finds that a noncompensable disability rating was properly 
assigned for the entire period from the date of service 
connection, October 31, 2005.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the veteran nor his attorney expressly raised the 
matter of entitlement to an extraschedular rating.  The 
veteran's contentions have been limited to those discussed 
above, i.e., that his disabilities are more severe than is 
reflected by the currently assigned ratings.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the veteran and his attorney have not identified 
any factors which may be considered to be exceptional or 
unusual with respect to the service-connected PTSD, right eye 
disorder, diabetes mellitus and erectile dysfunction, and the 
Board has been similarly unsuccessful.  

The record does not show that the veteran has required 
frequent hospitalizations for his service-connected PTSD, 
right eye disorder, diabetes mellitus and erectile 
dysfunction.  There is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the veteran's PTSD, right eye disorder, diabetes mellitus and 
erectile dysfunction present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
ratings for his service-connected PTSD, right eye disorder, 
diabetes mellitus and erectile dysfunction.  The benefits 
sought on appeal are accordingly denied.  

5.  Entitlement to TDIU.  

Relevant law and regulations

TDIU - in general

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2008).



The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):
        
        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91. 



In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).

Schedular basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).   

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

Schedular basis

The veteran is service-connected for PTSD, rated 50 percent 
disabling; a right eye disorder, rated 30 percent disabling; 
diabetes mellitus, rated 20 percent disabling, defective 
hearing, right ear with tinnitus, rated 10 percent disabling; 
bilateral hearing loss, rated 10 percent disabling; tinnitus, 
rated 10 percent disabling; healed perforation of the 
bilateral ear drums, rated noncompensably disabling; and 
erectile dysfunction, rated noncompensably disabling.  A 
combined 80 percent disability rating is in effect.

The veteran's service-connected disabilities meet the 
schedular criteria for consideration of TDIU as there are two 
or more disabilities with one disability ratable at 40 
percent or more [PTSD].  See 38 C.F.R. § 4.16(a) (2008).  

In terms of employment history, the veteran worked as a 
rancher for about a year after service.  He married in 1972 
and returned to work at the farm on his father's property for 
two years.  From 1974 to 1984 the veteran worked as a 
mechanic.  He then worked for the postal service from 1984 
until his retirement in 2006 at the age of 58.  See the 
February 24, 2005 psychological evalution by G.D.G, page 2.  

The veteran reported to the May 2008 VA examiner that he was 
eligible for retirement from the post office due to age and 
duration of service, but also indicated that he retired 
earlier than he would have liked due to difficulty sleeping 
and hearing loss: "I could not finish in my allotted time...I 
had one of the easiest routes and couldn't make dispatch 
time...I had some issues.. I don't sleep well at night....my 
hearing was so bad I couldn't hear instructions and got tired 
of people laughing at me...it cost me a lot of money to quit 
early."  

As for the effect of the service-connected PTSD on the 
veteran's employability, M.C. noted in April 2006 that the 
veteran "is obviously capable of working at the present time 
. . . ."  

M.C. further added, however, that the veteran would be a 
"poor candidate for gainful employment" in that his general 
difficulty with immediate recall would cause him to have 
difficulty in following directions.  M.C. did not indicate 
the veteran was "unable" to secure and follow a 
substantially gainful occupation due to service-connected 
PTSD, just that he would be a "poor candidate" for 
employment due to memory problems and difficulty 
understanding complex commands.  Moreover, the subsequent May 
2008 VA examination report indicates the veteran's recent, 
remote, and immediate memory was normal, and no difficulty 
with following directions was noted.  The May 2008 VA 
examiner found the veteran's PSTD "would not preclude him 
from gainful employment . . . .  [H]e still continues to work 
for his son on his son's farm."  

The May 2008 VA examiner's opinion is supported by the 
remainder of the evidence of record, which reflects the 
veteran has been continuously employed since his separation 
from service, including employment with the post office for 
more than 20 years until his retirement in 2006.  

With respect to the veteran's right eye disorder, both the 
June 2006 and April 2008 VA examiners specifically found 
there were "no significant effects" on the veteran's 
occupation due to the service-connected right eye disorder.  
There is no competent medical evidence to the contrary.

As for the veteran's service-connected hearing loss, tinnitus 
and perforated eardrum, the April 2008 VA audiological 
examiner specifically opined that "With amplification and 
reasonable accommodations, as specified in the Americans with 
Disabilities Act, this hearing loss nor tinnitus alone should 
not significantly affect vocational potential or limit 
participation in most work activities."  The Board 
acknowledges that the veteran's perforated ear drum was not 
considered in this opinion; however, there is no evidence in 
the record which suggests that this particular disability has 
any effect on employability.  

Finally, with respect to the veteran's erectile dysfunction, 
such has not  interfered with his employment.

In short, the medical evidence of record, in particular the 
comments of M.C in April 2006 and the VA examiner in May 
2008, indicates that the veteran is capable of gainful 
employment, even taking into consideration al of his service-
connected disabilities.

The Board does not in any way disagree that the veteran's 
service-connected disabilities, particularly his PTSD and 
hearing loss, significantly limit his employability.  The 
Board believes, however, that the  symptomatology associated 
with the service-connected disabilities is appropriately 
compensated via the combined 80 percent rating which is 
currently assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, as noted with the 
extraschedular rating discussion above, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

Therefore, based on the above analysis, the Board concludes 
that the veteran's claim for TDIU must be denied on a 
schedular basis.

Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

38 C.F.R. § 4.16 (b) does not have to be addressed by the 
Board in the instant case.  This is because 38 C.F.R. § 4.16 
(a) is applicable to the veteran's service-connected 
disabilities for consideration of TDIU.  See Stevenson v. 
West, 17 Vet. App. 91 (1999); Beaty v. Brown, 6 Vet. App. 532 
(1994) citing McNamara v. Brown, 
14 Vet. App. 317 (1994) ["section 4.16(b) of title 38, Code 
of Federal Regulations, provides a discretionary authority 
for a TDIU rating in cases where § 4.16(a) does not apply." 
(Emphasis added)].  Therefore, the matter of the veteran's 
entitlement to TDIU does not warrant referral to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 4.16(b).

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for TDIU on both a schedular and 
extraschedular basis.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased rating for PTSD is denied.

Entitlement to an increased rating for a right eye disorder 
is denied.

Entitlement to an increased rating for diabetes mellitus is 
denied.

Entitlement to an increased rating for erectile dysfunction 
is denied.

Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


